DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2009/0223276 (Rudolf et al.) in view of U.S. Patent Application Publication 2014/0373595 (Glueck et al.).
With regards to claim 1, Rudolf et al. discloses a system to compensation acceleration offset in a combined accelerometer and gyroscope comprising, as illustrated in Figures 1-7, a microelectromechanical system (MEMS) system (e.g. system as illustrated in Figures 5,6); a gyroscope configured to output a quadrature signal Fq and an angular velocity signal Fcor (paragraphs [0003], [0017],[0040],[0059],[0060],[0065]; Figures 5,6); an accelerometer configured to output a linear acceleration signal Fa (paragraphs [0003],[0017],[0040],[0059], [0060], [0065]); processing circuitry 21,22,24 (Figures 5,6) coupled to the gyroscope and the accelerometer to receive the quadrature signal and the linear acceleration signal such that the processing circuitry is configured to modify the linear acceleration signal based on the quadrature signal (paragraphs [0054],[0055],[0064]).  (See, paragraphs [0037] to [0070]).

Glueck et al. discloses an inertial unit comprising, as illustrated in Figures 1-5, a microelectromechanical system (MEMS) system 1 (e.g. inertial unit; Figure 3); a gyroscope 20,210 (e.g. triaxial yaw rate sensor) including a first proof mass configured to output a quadrature signal (paragraphs [0006],[0025]) and an angular velocity signal 21’ based on a movement of the first proof mass in response to an angular velocity; an accelerometer 10 (e.g. triaxial acceleration sensor) including a second proof mass configured to output a linear acceleration signal 10’ based on a movement of the second proof mass in response to a linear acceleration; processing circuitry 240 coupled to the gyroscope and the accelerometer to receive the quadrature signal and the linear acceleration signal.  (See, paragraphs [0022] to [0026]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the gyroscope includes a first proof mass configured to output a quadrature signal and an angular velocity signal based on a movement of the first proof mass in response to an angular velocity and the accelerometer includes a second proof mass configured to output a linear acceleration signal based on a movement of the second proof mass in response to a linear acceleration as suggested by Glueck et al. in lieu of a single mass integrated gyroscope and accelerometer unit of Rudolf et al. since this is a mere choice possibilities and a well-known concept in the art that the inertial unit can be form of multiple individual sensor unit to measure six-degrees of freedom or a single sensor unit to measure six-degrees of freedom without departing from the scope of the invention such that the processing circuitry is configured to 
With regards to claim 2, Rudolf et al. further discloses the modification of the linear acceleration signal is based on one or more compensation values.  (See, paragraphs [0050],[0054],[0055],[0056]; Figures 3,4).
With regards to claims 3 to 5, Rudolf et al. further discloses in paragraph [0010],[0055] and as observed in Figure 4 where each of the compensation values associates a corresponding value of the quadrature signal with an external stress applied to the system; to determine the compensation values, a plurality of controlled external stresses are applied to the MEMS system; the plurality of controlled external stresses are applied over a controlled range of stresses for the MEMS system (e.g. once the calibration curve is determined, an acceleration offset can be retrieved from a known displacement offset, and a displacement offset can be caused by external stress applied to the sensor.  Hence, it would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention for the operator to apply controlled external stressed to the MEMS system in order to establish the calibration curve without departing from the scope of the invention.
With regards to claim 10, Rudolf et al. further discloses an axis of an angular velocity measured by the gyroscope is the same as an axis of linear acceleration measured by the accelerometer such that the angular velocity is represented by the angular velocity signal and the linear acceleration is represented by the linear acceleration signal.  (See, paragraphs [0047],[0054],[0059]; Figures 5,6).
With regards to claim 11, Rudolf et al. does not disclose an axis of angular velocity measured by the gyroscope is orthogonal to an axis of linear acceleration measured by the accelerometer where the angular velocity is represented by the angular velocity signal and the linear acceleration is represented by the linear acceleration signal.  However, to have set such structural characteristics as in the claim is considered to have been a matter of choice 
With regards to claims 12-15, Rudolf et al. further discloses in paragraph [0065] the invention can be a combination of two or more systems for multi-axis accelerometers and/or accelerometers combined with gyroscopes; however, the reference does not disclose the claimed features and limitations (a second gyroscope, a third gyroscope, a second accelerometer, a third accelerometer) as in these claims.  Hence, it is immediately obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention that in such multi-axis systems quadrature signals occur in each sensing direction, and the measured linear acceleration value must be compensated accordingly taking into account several quadrature signals; hence, different quadrature components can be measured by different gyroscope structures without departing from the scope of the invention.
With regards to claim 16, Rudolf et al. discloses a system to compensation acceleration offset in a combined accelerometer and gyroscope comprising, as illustrated in Figures 1-7, a microelectromechanical system (MEMS) system (e.g. system as illustrated in Figures 5,6); a gyroscope configured to output a quadrature signal Fq and an angular velocity signal Fcor (paragraphs [0003], [0017],[0040],[0059],[0060],[0065]; Figures 5,6); an accelerometer configured to output a linear acceleration signal Fa (paragraphs [0003],[0017],[0040],[0059], [0060], [0065]); processing circuitry 21,22,24 (Figures 5,6) coupled to the gyroscope and the accelerometer to receive the quadrature signal and the linear acceleration signal such that the processing circuitry is configured to determine a level of stress on the accelerometer based on the quadrature signal (paragraphs [0009],[0010],[0012],[0020] suggest determining an undesired offset in the acceleration and an offset based on the quadrature signal where stress on the accelerometer is a source of such acceleration offset, so the determined offset is a 
The only difference between the prior art and the claimed invention is the gyroscope includes a first proof mass configured to output a quadrature signal and an angular velocity signal based on a movement of the first proof mass in response to an angular velocity and the accelerometer includes a second proof mass configured to output a linear acceleration signal based on a movement of the second proof mass in response to a linear acceleration.
Glueck et al. discloses an inertial unit comprising, as illustrated in Figures 1-5, a microelectromechanical system (MEMS) system 1 (e.g. inertial unit; Figure 3); a gyroscope 20,210 (e.g. triaxial yaw rate sensor) including a first proof mass configured to output a quadrature signal (paragraphs [0006],[0025]) and an angular velocity signal 21’ based on a movement of the first proof mass in response to an angular velocity; an accelerometer 10 (e.g. triaxial acceleration sensor) including a second proof mass configured to output a linear acceleration signal 10’ based on a movement of the second proof mass in response to a linear acceleration; processing circuitry 240 coupled to the gyroscope and the accelerometer to receive the quadrature signal and the linear acceleration signal.  (See, paragraphs [0022] to [0026]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the gyroscope includes a first proof mass configured to output a quadrature signal and an angular velocity signal based on a movement of the first proof mass in response to an angular velocity and the accelerometer includes a second proof mass configured to output a linear acceleration signal based on a movement of the second proof mass in response to a linear acceleration as suggested by Glueck et al. in lieu of a single mass integrated gyroscope and accelerometer unit of Rudolf et al. since this is a mere choice possibilities and a well-known concept in the art that the inertial unit can be form of multiple individual sensor unit to measure 
With regards to claim 20, the claim is directed to a method claim and is commensurate in scope with the above apparatus claim 1 and is rejected for the same reasons as set forth above.
With regards to claims 18-19, the claims are commensurate in scope with claims 12-13 and are rejected for the same reasons set forth above.

Claims 6-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2009/0223276 (Rudolf et al.) in view of U.S. Patent Application Publication 2014/0373595 (Glueck et al.) as applied to claim 2 above, and further in view of U.S. Patent Application Publication 2013/0239650 (Chau et al.)
With regards to claims 6-8, Rudolf et al. further discloses in paragraph [0010] temperature as a potential offset source.  Hence, to have derive and calculate such ordinary temperature calibration steps for an accelerometer as in the claims (to determine the compensation values, a plurality of known temperatures is applied to the MEMS system; the plurality of known temperatures is applied over a known range of temperatures for the MEMS system; the known range of temperatures includes at least two distinct temperatures within the known range of temperatures for the MEMS system) would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention since these common calibration procedures would be carried out without departing from the scope of the invention.
	At the same time, Chau et al. discloses an inertial sensor system comprising, as illustrated in Figures 1-14, a system 10 comprising a gyroscope 36,50; a sensor module 60 including an accelerometer 100; a temperature sensor 104 measuring a plurality of known 
	Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a temperature sensor as suggested by Chau et al. to the system of Rudolf et al. as modified by Glueck et al. so that the accelerometer response with sufficient accuracy over the known range of temperatures, for example, via population of coefficients of a selected mathematical expression via curve fitting without departing from the scope of the invention, namely teaching an ordinary temperature calibration method.  (See, paragraphs [0035],[0041] of Chau et al.).
With regards to claim 9, Chau et al. further discloses a temperature sensor configured to generate a temperature signal where the modification of the linear acceleration signal is further based on the temperature signal.  (See, paragraphs [0003],[0031],[0033],[0035],[0043]).
With regards to claim 17, the claim is commensurate in scope with claim 9 and is rejected for the same reasons as set forth above. 

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 







/HELEN C KWOK/Primary Examiner, Art Unit 2861